Exhibit 10.103

EMPLOYMENT AGREEMENT

This employment agreement (“Agreement”) is entered into effective as of
December 8, 2010 (“Effective Date”) by and between Donald P. Newman (the
“Executive”) and Headwaters Incorporated, a Delaware corporation (the
“Company”).

1. Duties and Scope of Employment.

(a) Position. For the term of his employment under this Agreement, the Company
agrees to employ the Executive in the position of Chief Financial Officer, and
Executive agrees to accept such employment. The Executive shall report to the
Company’s Chief Executive Officer (the “CEO”).

(b) Obligations of the Executive. During his employment, the Executive shall
devote his full business efforts and time to the Company, consistent with the
position of Chief Financial Officer and with duties assigned by the CEO. During
his employment, without the prior written approval of the Company’s Board of
Directors (the “Board”), the Executive shall not render services in any capacity
to any other person or entity and shall not act as a sole proprietor or partner
of an other entity or as a shareholder owning more that five percent of the
stock of any other corporation; provided that the Executive may devote a
reasonable amount of time to charitable, educational, civic, political, personal
investment and family business activities so long as such activities do not
materially conflict with the performance of his duties under this Agreement. The
Executive shall comply with the Company’s policies and rules, as they may be in
effect from time to time during his employment.

(c) No Conflicting Obligations. The Executive represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with or in conflict with his obligations under
this agreement.

(d) Term of Employment. The Executive’s employment under this Agreement shall
commence effective on December 8, 2010 and continue until December 8, 2013 (the
“Original Term”), unless it is terminated earlier either by the Executive or the
Company. At the end of the Original Term, this Agreement shall automatically be
extended for additional one-year terms on each April 1 thereafter unless either
the Executive or the Company provides written notice to the other party more
than ninety (90) days prior to the end of such term of his or its intent not to
renew this Agreement.

2. Cash, Incentive and Supplemental Retirement Compensation.

(a) Base Salary. The Company shall pay the Executive as compensation for his
services an annual base salary at the rate of $300,000 per year in accordance
with standard Company payroll procedures, subject to normal payroll deductions
and deductions authorized by the Executive. Such base salary shall be subject to
annual review by the Compensation Committee of the Board of Directors (the
“Compensation Committee”).



--------------------------------------------------------------------------------

(b) Short Term Incentive Bonuses. The Executive shall be eligible to be
considered for annual incentive bonuses. Such bonuses shall be awarded based on
objective or subjective criteria established in advance by the Board or
Compensation Committee, in its sole discretion. Any and all awards will be
approved by the Compensation Committee. For the fiscal year ending September 30,
2011, the Executive will participate in the Company’s Short-Term Incentive Bonus
Plan in accordance with the terms and conditions of such plan, with an annual
incentive bonus target equal to 60% of base salary, pro rated for the portion of
the fiscal year during which the Executive is employed. The incentive bonus will
be based upon the achievement of individual business objectives and the
Company’s achievement of operating income for such portion of the fiscal year,
subject to a minimum guaranteed bonus of $100,000 for the fiscal year ending
September 30, 2011.

(c) Long Term Incentive Compensation. The Executive shall be eligible to
participate in long term cash and equity incentive plans for corporate
executives of the Company adopted by the Board. The Executive’s participation in
long term incentive plans shall be in accordance with the terms and conditions
of such plans. On the Effective Date, for the fiscal year ending September 30,
2011, the Executive will be granted pursuant to the Company’s 2010 Incentive
Compensation Plan:

(1) 37,000 stock appreciation rights (“SARs”) pursuant the terms and conditions
of an SAR agreement between the Executive and the Company. The SARs shall have a
grant price equal to the closing price of the Company’s common stock on the
Effective Date. The SARs shall become vested and exercisable, subject to the
Executive’s continued employment, in three equal annual installments beginning
on September 30, 2011, and shall have a ten year term, subject to earlier
termination upon termination of employment. The SARs shall be settled upon
exercise in shares of the Company’s common stock.

(2) 22,500 shares of restricted stock pursuant to the terms and conditions of a
restricted stock agreement between the Executive and the Company. The restricted
stock will vest, subject to the Executive’s continued employment, in three equal
annual installments beginning on September 30, 2011.

(3) A performance unit award valued at $170,000 pursuant to the terms and
conditions of a performance unit award agreement between the Executive and the
Company. The initial number of performance units will determined by dividing the
value of the award by the closing price of the Company’s common stock on the
Effective Date. The number of performance units will then be adjusted based upon
free cash flow achievement during the fiscal year ending September 30, 2011.
Subject to the Executive’s continued employment, half of the adjusted
performance units will vest and be settled in cash on September 30, 2012, and
half will vest and be settled in cash on September 30, 2013, with the cash
settlement amount based the number of adjusted performance units vesting on that
date multiplied by the value of the Company’s common stock as of that date.

(d) Change in Control. All of the Executive’s equity awards shall, immediately
prior to the effective date of a Change in Control, as defined below (provided
that the Change in Control closes), vest in full and if applicable become fully
exercisable to the extent not previously vested or exercisable, and shall remain
exercisable for a period of twenty-four (24) months following the termination of
the Executive’s employment or until the expiration date stated in the
Executive’s grant notice for such equity awards, whichever period is shorter,
notwithstanding the provisions of the applicable equity award agreement.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, a “Change in Control” means any of the following
events:

(1) a sale, lease or other disposition of all or substantially all of the assets
of the Company so long as the Company’s stockholders immediately prior to such
transaction will, immediately after such transaction, fail to possess direct or
indirect beneficial ownership of more than fifty percent (50%) of the voting
power of the acquiring entity (for purposes of this section, any person who
acquired securities of the Company prior to the occurrence of such asset
transaction in contemplation of such transaction and who after such transaction
possesses direct or indirect ownership of at least ten percent (10%) of the
securities of the acquiring entity immediately following such transaction shall
not be included in the group of stockholders of the Company immediately prior to
such transaction);

(2) either a merger or consolidation in which the Company is not the surviving
corporation and the stockholders of the Company immediately prior to the merger
or consolidation fail to possess direct or indirect beneficial ownership of more
than fifty percent (50%) of the voting power of the securities of the surviving
corporation (or if the surviving corporation is a controlled subsidiary of
another entity, then the required beneficial ownership shall be determined with
respect to the securities of that entity which controls the surviving
corporation and is not itself a controlled subsidiary of any other entity)
immediately following such transaction, or a reverse merger in which the Company
is the surviving corporation and the stockholders of the Company immediately
prior to the reverse merger fail to possess direct or indirect beneficial
ownership of more than fifty percent (50%) of the securities of the Company (or
if the Company is a controlled subsidiary of another entity, then the required
beneficial ownership shall be determined with respect to the securities of that
entity which controls the Company and is not itself a controlled subsidiary of
any other entity) immediately following the reverse merger (for purposes of this
section, any person who acquired securities of the Company prior to the
occurrence of a merger, reverse merger, or consolidation in contemplation of
such transaction and who after such transaction possesses direct or indirect
beneficial ownership of at least ten percent (10%) of the securities of the
Company or the surviving corporation (or if the Company or the surviving
corporation is a controlled subsidiary, then of the appropriate entity as
determined above) immediately following such transaction shall not be included
in the group of stockholders of the Company immediately prior to such
transaction);

(3) an acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any comparable successor provisions (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or a
subsidiary of the Company) of the beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule) of
securities of the Company representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of directors; or

(4) the individuals who, as of the date of this Agreement, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds (2/3) of the Board. If the election, or nomination for election by
the Company’s stockholders, of any new director was approved by a vote of at
least fifty percent (50%) of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, neither a public offering of the securities of
the Company nor a reincorporation of the Company in another state shall be
considered a “Change in Control.”

(e) Signing Bonus. The Company shall pay the Executive, within sixty (60) days
following the Effective Date, a one-time signing bonus in the amount of
$100,000, less applicable withholdings; provided, however, that if the Executive
voluntarily terminates employment with the Company (other than for Good Reason,
as defined below) or is terminated by the Company for Cause (as defined below),
before the first anniversary of the Effective Date, the Executive shall repay to
the Company within 30 days following the termination date a prorated portion of
the bonus (determined by dividing the bonus by 365 and multiplying the result by
the number of days from the termination date to first anniversary of the
Effective Date). The Executive hereby authorizes the Company to withhold any
amount due to the Company pursuant to the preceding sentence from the
Executive’s final paycheck. This authorization will not preclude the Company
from pursuing legal action to collect any such amount.

3. Vacation and Employee Benefits. During his employment, the Executive shall be
eligible for paid vacations in accordance with the Company’s vacation policy, as
it may be amended from time to time. The Executive shall be eligible to
participate in the employee benefit plans maintained by the Company from time to
time, including life, medical, disability, and dental insurance plans and 401(k)
plan, subject to the applicable terms and conditions of the plan in question,
and subject to the determinations of any person or committee administering such
plan. The Executive shall also be entitled to any other perquisites that the
Company makes available to its executive officers, including under the Company’s
vehicle policy.

4. Business Expenses. During his employment, the Executive shall be entitled to
reimbursement by the Company for such customary, ordinary and necessary business
expenses as are incurred by him in the performance of his duties. All expenses
as described in this Section 4 shall be reimbursed only upon presentation by the
Executive of such documentation as may be reasonably necessary to substantiate
that all such expenses were incurred in the performance of his duties in
accordance with the Company’s policies.

5. Employment at Will. The Executive’s employment with the Company shall be “at
will,” meaning that either the Executive or the Company shall be entitled to
terminate the Executive’s employment and this Agreement at any time for any
reason, with or without cause. Termination by the Company or by the Executive
shall be made in writing.

6. Termination of Employment.

(a) Termination for any Reason. In the event that the Executive’s employment
with the Company is terminated for any reason (including Cause, as defined
below), then the Executive (or his estate, if applicable) shall be entitled to
payment of accrued but unpaid salary, vacation pay and allowable expenses
through the date of the termination of his employment. In addition, the Company
will pay the Executive any amounts and provide any benefits to which the
Executive is entitled under any Company benefit plan as of his termination of
employment in accordance with the provisions of such plan.

 

4



--------------------------------------------------------------------------------

(b) Termination Without Cause or for Good Reason. In the event that the
Executive’s employment is terminated by the Company without Cause or is
terminated by the Executive for Good Reason during the term of this Agreement,
then, provided that the Executive executes and delivers within forty-five
(45) days of termination (or such shorter period as the Company may require) an
effective release in a form to be provided by the Company with terms
substantially as set forth in the attached Exhibit A (the “Release”), and
subject to Section 8(d) of this Agreement and the Executive’s compliance with
the provisions of Sections 9 and 11 of this Agreement:

(1) Cash Severance. The Executive shall be entitled to payment of an aggregate
amount in cash equal to the product of two (2) multiplied by the sum of (i) the
Executive’s annual base salary at the rate in effect as of his termination of
employment, plus (ii) the Executive’s target annual incentive bonus for the
fiscal year in which the termination of employment occurs, which amount shall be
payable in twenty-four (24) equal monthly installments, commencing sixty
(60) days following the Executive’s termination of employment.

(2) Bonus. The Executive shall be entitled to payment of a prorated portion of
the annual incentive bonus otherwise earned under the terms of the applicable
award for the fiscal year in which the termination of employment occurs, payable
when such awards would otherwise be paid.

(3) COBRA. If the Executive so elects and pays to continue health insurance
under Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then starting the next calendar month after the employment
termination date, the Executive will be reimbursed on a monthly basis in an
amount equal to the monthly amount the Company was paying as the company-portion
of premium contributions for health coverage for the Executive and the
Executive’s eligible dependents immediately before the Executive’s termination
of employment, until the earlier of: (i) the end of the twelve-month period
following the Executive’s termination of employment or (ii) the date the
Executive or the Executive’s eligible dependent loses eligibility for COBRA
continuation coverage. Any increase in the premium contribution and/or in the
number of covered dependents by the Executive during this time will be at the
Executive’s own expense. The period of such Company-reimbursed COBRA
continuation coverage shall be considered part of the Executive’s (and the
Executive’s eligible dependents’) COBRA coverage entitlement period. The
Executive will be solely responsible for timely electing such continuation
coverage for the Executive and the Executive’s eligible dependents.

(4) Life Insurance. The Executive shall continue to be covered at the Company’s
expense in the Company’s life and accident insurance plans for twelve
(12) months following the employment termination date subject to the terms of
such plans as then in effect.

 

5



--------------------------------------------------------------------------------

7. Definitions.

(a) Definition of “Cause”. For all purposes under this Agreement, “Cause” shall
mean:

(1) engaging in willful misconduct against the Company that is materially
injurious to the Company; provided that any action undertaken with a reasonable
and good faith belief that it is in the best interests of the Company shall not
constitute willful misconduct for purposes of this clause (1);

(2) engaging in any activity that is a conflict of interest or competitive with
the Company;

(3) engaging in any act of fraud or dishonesty that is materially injurious to
the Company or any of its affiliated companies or any material breach of federal
or state securities or commodities laws or regulations;

(4) engaging in an act of assault or other acts of violence in the workplace;

(5) repeated harassment of any individual in the workplace based on age, gender,
or other protected status or class or violation of any policy of the Company
regarding harassment that is materially injurious to the Company or any of its
affiliated companies; or

(6) conviction, guilty plea or plea of nolo contendere for any felony crime;

provided, however, that upon the Board or the General Counsel of the Company
obtaining knowledge of any of the foregoing conditions, the Company must provide
written notice to the Executive of the existence of any of the foregoing
conditions (1) through (6) within sixty (60) days of the knowledge of the
existence of the condition, and if the Executive has the ability and in fact
cures the condition and harm caused thereby within thirty (30) days following
the written notice, Cause shall be deemed not to exist.

(b) Definition of “Good Reason”. For all purposes under this Agreement, “Good
Reason” shall mean any one of the following without the Executive’s consent:

(1) a demotion or any action by the Company which results in material diminution
of the Executive’s position, reporting relationship, authority, duties or
responsibilities (other than changes permitted by this Agreement or any
insubstantial action not taken in bad faith);

(2) a requirement that the Executive report to work more than 50 miles from the
Company’s existing headquarters (not including normal business travel required
of the Executive’s position);

 

6



--------------------------------------------------------------------------------

(3) a material reduction in the Executive’s base salary or benefits (unless such
reduction in base salary or benefits applies generally to executives of the
Company); or

(4) a material breach by the Company of its obligations hereunder;

provided, however, that the Executive must provide written notice to the Board
of Directors of the Company of the existence of any of the foregoing conditions
(1) through (4) within sixty (60) days of the initial existence of the
condition, and if the Company cures the condition within thirty (30) days
following the written notice, or if the Executive fails to terminate employment
within six (6) months following the initial existence of the condition
constituting Good Reason, Good Reason shall be deemed not to exist.

(c) Definition of “Restricted Period”. For all purposes under this Agreement,
“Restricted Period” means the period of twenty-four (24) months following
termination of the Executive’s employment or service with the Company.

8. Code Section 409A Compliance.

(a) To the fullest extent applicable, amounts and other benefits payable under
this Agreement, and amounts and benefits payable under any other agreements or
plans referenced in this Agreement, are intended to be exempt from the
definition of “nonqualified deferred compensation” under Section 409A of the
Code in accordance with one or more of the exemptions available under the final
Treasury regulations promulgated under Section 409A. In this regard, each
payment under Section 6(b) of this Agreement shall be deemed a separate payment
for purposes of Code Section 409A. To the extent that any such amount or benefit
is or becomes subject to Section 409A due to a failure to qualify for an
exemption from the definition of nonqualified deferred compensation in
accordance with such final Treasury regulations, this Agreement is intended to
comply with the applicable requirements of Section 409A with respect to such
amounts or benefits. This Agreement shall be interpreted and administered to the
extent possible in a manner consistent with the foregoing statement of intent,
and any ambiguity as to its compliance with Section 409A will be read in such a
manner so that all payments hereunder comply with Section 409A of the Code.

(b) Notwithstanding anything in this Agreement or elsewhere to the contrary, if
the Executive is a “specified employee” as determined by the Compensation
Committee on the date of “separation from service” (as such terms are defined
for purposes of Code Section 409A), and the Company reasonably determines that
any amount or other benefit payable under this Agreement on account of such
separation from service constitutes nonqualified deferred compensation that will
subject the Executive to “additional tax” under Section 409A(a)(1)(B) of the
Code (together with any interest or penalties imposed with respect to, or in
connection with, such tax, a “409A Tax”) with respect to the payment of such
amount or the provision of such benefit if paid or provided at the time
specified in the Agreement, then the payment or provision thereof shall be
postponed to the first business day of the seventh month following the date of
termination or, if earlier, the date of the Executive’s death (the “Delayed
Payment Date”). The Executive and the Company may agree to take other actions to
avoid the imposition of a 409A Tax at such time and in such manner as permitted
under Section 409A. In the event that this Section 8 requires a delay of any
payment, such payment shall be accumulated and paid in a single lump sum on the
Delayed Payment Date, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. In addition, the provisions of this Agreement which
require the commencement of payments subject to Section 409A upon a termination
of employment shall be interpreted to require that the Executive have a
“separation from service” with the Company as defined for purposes of Code
Section 409A.

 

7



--------------------------------------------------------------------------------

(c) To the extent the Company is required pursuant to this Agreement to
reimburse fees or expenses incurred by the Executive, and such reimbursement is
taxable as compensation to the Executive, the Company shall reimburse any such
eligible fees or expenses no later than 2 1/2 months after the end of the
calendar year in which the fees or expenses were incurred (or if later, 2 1/2
months after the end of the Company’s taxable year in which the fees or expenses
were incurred), subject to any earlier required deadline for payment otherwise
applicable under this Agreement. Except as otherwise expressly provided herein,
to the extent any expense reimbursement or the provision of any in-kind benefit
under this Agreement is determined to be subject to Section 409A of the Code,
the amount of any such expenses eligible for reimbursement, or the provision of
any in-kind benefit, in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Executive incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.

9. Employment and Post-Termination Covenants. By accepting the terms of this
Agreement, and as a condition for the termination payments and benefits
described in Section 6, the Executive hereby agrees to the following covenants
in addition to any obligations the Executive may have by law and makes the
following representations:

(a) Confidentiality. The Executive acknowledges that, in connection with his
employment by the Company, the Executive will have access to trade secrets of
the Company and its affiliated companies and other information and materials
which the Company desires to keep confidential, including customer lists,
supplier lists, financial statements, business records and data, marketing and
business plans, and information and materials relating to the Company’s
services, products, methods of operation, key personnel, proprietary software
and other proprietary intellectual property and information disclosed to the
Company by third parties to which the Company owes a duty of nondisclosure
(collectively, the “Confidential Information”); provided, however, that
Confidential Information does not include information which (i) is or becomes
publicly known other than as a result of the Executive’s actions in violation of
this Agreement; (ii) is or becomes available to the Executive from a source
(other than the Company or its affiliated companies) that the Executive
reasonably believes is not prohibited from disclosing such information to the
Executive by a contractual or fiduciary obligation to the Company, (iii) has
been made available by the Company or its affiliated companies, directly or
indirectly, to a non-affiliated third party without obligation of
confidentiality; (iv) the Executive is obligated to produce as a result of a
court order or pursuant to governmental action or proceeding, provided that the
Executive gives the Company prompt written notice of such requirement prior to
such disclosure and assistance in obtaining an order protecting such
Confidential Information from public disclosure; or (v) business knowledge the
Executive has acquired unrelated to any specific proprietary information
relating to the Company. The Executive further acknowledges that the Company’s
Confidential Information has economic value by virtue of the fact that it is not
generally known by Competitors (as defined below) or in the industry at large.
The Executive therefore covenants and agrees that, both during and after the
term of his employment with the Company, he will keep secret all Confidential
Information and will not disclose, reveal, divulge or otherwise make known any
Confidential Information to any person (other than the Company or its employees
or agents in the course of performing his duties hereunder) or use any
Confidential Information for his own account or for the benefit of any other
individual or entity, except with the prior written consent of the Company.

 

8



--------------------------------------------------------------------------------

(b) Ownership of Intellectual Property. The Executive agrees that all
inventions, copyrightable material, software, formulas, trademarks, trade
secrets and the like which are developed or conceived by the Executive in the
course of his employment by the Company or on the Company’s time or property
(collectively, the “Intellectual Property”) shall be disclosed promptly to the
Company and the Company shall own all right, title and interest in and to the
Intellectual Property. The parties expressly agree that any and all of the
Intellectual Property developed by the Executive shall be considered works
made-for-hire for the Company pursuant to the United States Copyright Act of
1976, as amended from time to time. In order to ensure that the Company shall
own all right, title and interest in and to the Intellectual Property in the
event that any of the Intellectual Property is not deemed a work made-for-hire
(as defined in the Copyright Act of 1976) and in any other event, the Executive
hereby sells and assigns all right, title and interest in and to all such
Intellectual Property to the Company, and the Executive covenants and agrees to
affix to the Intellectual Property appropriate legends and copyright notices
indicating the Company’s ownership of all Intellectual Property and all
underlying documentation to the extent reasonably appropriate, and shall execute
such instruments of transfer, assignment, conveyance or confirmation as the
Company reasonably considers necessary to transfer, confirm, vest, perfect,
maintain or defend the Company’s right, title and interest in and to the
Intellectual Property throughout the world. The Executive’s obligation under
this Section 9(b) to assign to the Company inventions created or conceived by
him shall not apply to an invention that he developed entirely on his own time
without using the Company’s equipment, supplies, facilities, or trade secret
information, provided that those inventions (i) do not or did not relate
directly, at the time of conception or reduction to practice of the invention,
to the Company’s business as conducted at such time or actual or demonstrably
anticipated research or development of the Company; and (ii) do not or did not
result from any work performed by him for the Company.

(c) Non-Solicitation. The Executive agrees that during the Restricted Period, he
shall not solicit the services or employment or engage the services or employ
anyone who is then (or who was within the six months prior thereto) an employee
of the Company or its affiliated companies.

(d) Non-Competition. The Executive acknowledges and agrees that, by virtue of
his position with the Company, and the sensitive nature of the Confidential
Information, business strategies and plans to which he has been and will be
privy during the course of his employment, his work for a Competitor of the
Company after leaving the Company’s employ would pose a material threat to the
Company’s competitive position. Moreover, the Executive acknowledges and agrees
that it would be impossible for him to segregate his knowledge of the Company’s
Confidential Information from his memory, such that he could guarantee that he
would not be making use of, whether intentionally or unintentionally, directly
or indirectly, such knowledge in the course of his work for a Competitor. Given
this understanding, the Executive agrees that there must be a period of time
following the termination of his employment or service with the Company during
which he must not work for a Competitor, in order to ensure the protection of
the Company’s Confidential Information. The Executive agrees that the Restricted
Period is reasonable and necessary to accomplish this protection, and
accordingly, during the Restricted Period, the Executive agrees not to compete
directly or indirectly by becoming a principal, partner, shareholder, equity
holder, limited liability company member, agent, officer, other employee,
advisor, consultant, member of a board of directors, or by becoming interested
in any other capacity, with any business that competes anywhere in the United
States with any activity of the Company or its affiliates conducted at any time
during the two years prior to termination, or conducted during the six months
period following the termination, as a result of plans initiated prior to such
termination, including acquisitions (collectively, “Competitors”).

 

9



--------------------------------------------------------------------------------

(e) Authorization to Work for the Company. The Executive represents that he is
legally authorized to work in the United States and that his employment with the
Company shall not constitute a violation of any contractual or other legal
obligation he may have to another entity or employer.

(f) Return of Company Property. Upon the termination of the Executive’s
employment or service with the Company, or as earlier requested by the Company,
the Executive agrees to return to the Company all Company documents (and all
copies thereof) and other Company property in the Executive’s possession or
control, including, but not limited to, Company files, correspondence, memos,
notebooks, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer recorded information, tangible property
and equipment, credit cards, entry cards, identification badges and keys; and
any materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part)
(collectively, the “Company Property”). The Executive agrees to conduct a good
faith and diligent search of the Executive’s belongings in advance of the
aforementioned deadline to ensure the Executive’s compliance with the provisions
of this Section 9.

(g) Consequences of Breach. The Executive agrees that the restrictions specified
in this Section 9 are reasonable and necessary to protect the Confidential
Information and goodwill of the Company and its affiliated companies and are
intended to operate for the entire period specified and within the geographical
area specified above. The Executive further agrees that abiding by the
restrictions specified in this Section 9 will not materially impinge in his
ability to make a living and to support himself and his family. The Executive
further acknowledges and agrees that the Executive will not object to the
Company or its affiliated companies, or any of their respective successors in
interest, defending the enforceability of this Section 9. The parties to this
Agreement agree that (i) if the Executive breaches the provisions set forth in
this Section 9, the damage to the Company may be substantial, although difficult
to ascertain, and money damages will not afford the Company an adequate remedy,
(ii) if the Executive is in breach of any provision of this Section 9 or
threatens a breach of any provision of this Section 9, the Company shall be
entitled, in addition to all other rights and remedies as may be provided by
law, to seek specific performance and injunctive and other equitable relief to
prevent or restrain a breach of any provision of this Section 9. The Executive
further acknowledges that he is voluntarily and knowingly agreeing to the
post-termination restrictions described in this Section 9 in consideration of
the termination payments and benefits described in Section 6, and that the
Company shall have no obligation to provide such termination payments or
benefits if the Executive breaches any provision of this Section 9.

 

10



--------------------------------------------------------------------------------

10. Binding on Successors. This Agreement may be assigned by the Company to a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company and shall be binding upon the Company and any
entity which is a successor by merger, acquisition, consolidation or otherwise
to the business formerly carried on by the Company, or an affiliate of any such
entity, and becomes the Executive’s employer by reason of (or as the direct
result of) any direct or indirect sale or other disposition of the Company or
substantially all of the assets of the business currently carried on by the
Company, without regard to whether or not such person actively adopts this
Agreement.

11. Arbitration. The parties agree that any future disputes between the
Executive and the Company under this Agreement including but not limited to
disputes relating to the Release shall be resolved by binding arbitration,
except where the law specifically forbids the use of arbitration as a final and
binding remedy as provided below, except as provided in Section 11(g) below.

(a) The complainant shall provide the other party a written statement of the
claim. Such statement shall identify any supporting witnesses or documents and
the relief requested.

(b) The respondent shall furnish a statement of the relief, if any, that it is
willing to provide, and identifying supporting witnesses or documents. If the
matter is not resolved, the parties agree to submit their dispute to a
non-binding mediation paid for by the Company; provided, however, that if the
amount in dispute is $50,000 or less, this step may be waived at the election of
either party.

(c) If the matter is not resolved, the parties agree that the dispute shall be
resolved by binding arbitration pursuant to the commercial arbitration rules of
the International Company of Conflict Prevention and Resolution (“CPR”),
including any provisions thereof pertaining to discovery. If the parties are not
able to agree upon the selection of an arbitrator, an arbitrator shall be
selected according to the applicable procedures established by the CPR.

(d) The arbitrator shall have the authority to determine whether the conduct
complained of in Section 11(a) violates the complainant’s rights under this
Agreement and, if so, to grant any relief authorized by law; subject to the
provisions of Section 11(g) below. The arbitrator shall not have the authority
to modify, change or refuse to enforce any lawful term of this Agreement and the
Release.

(e) The Company shall pay for the arbitrator’s fees, while each party shall pay
its own attorneys’ fees.

(f) Arbitration shall be the exclusive final remedy for any dispute between the
parties under this Agreement and disputes involving claims for discrimination or
harassment (such as claims under the Fair Employment and Housing Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, or the Age
Discrimination in Employment Act), wrongful termination, breach of contract,
breach of public policy, physical or mental harm or distress or any other
disputes, and the parties agree that no dispute shall be submitted to
arbitration where the complainant has not complied with the preliminary steps
provided for in Sections 11(a) and (b) above.

 

11



--------------------------------------------------------------------------------

(g) The parties agree that the arbitration award shall be enforceable in any
court having jurisdiction to enforce this Agreement and the Release, so long as
the arbitrator’s findings of fact are supported by substantial evidence on the
whole and the arbitrator has not made errors of law; provided, however, that
either party may bring an action in a court of competent jurisdiction, regarding
or related to matters involving the Company’s confidential, proprietary or trade
secret information, or regarding or related to inventions that the Executive may
claim to have developed prior to or after joining the Company, seeking
preliminary injunctive relief in court to preserve the status quo or prevent
irreparable injury before the matter can be heard in arbitration.

(h) The arbitration shall be held at a location within Salt Lake City, Utah,
unless the parties mutually agree to a different location for the arbitration.

(i) If the Executive wishes to contest or dispute a termination for Cause by the
Company, or any failure to make payments claimed to be due hereunder, the
Executive must give written notice of such dispute within ninety (90) calendar
days of receiving a notice of termination. The Executive may, at either the
Executive’s or the Company’s option, be suspended from all duties during the
pendency of such a contest or dispute. If the Executive prevails in any such
contest or dispute, the Company or its successor or assign shall thereupon be
liable for the full amounts due under Section 6 as of the date of termination
after adjustments for amounts already paid.

12. Indemnification. The Company has entered into an indemnification agreement
with the Executive, which agreement is incorporated by reference.

13. Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

14. Choice of Law and Severability; Jurisdiction and Venue. This Agreement shall
be deemed to have been entered into and shall be construed and enforced in
accordance with the laws of the State of Utah irrespective of any conflicts of
law analysis. If any provision of this Agreement becomes or is deemed invalid,
illegal or unenforceable in any applicable jurisdiction by reason of the scope,
extent or duration of its coverage, then such provision shall be deemed amended
to the minimum extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision shall be stricken and
the remainder of this Agreement shall continue in full force and effect. If any
provision of this Agreement is rendered illegal by any present or future
statute, law, ordinance or regulation (collectively the “Law”), then such
provision shall be curtailed or limited only to the minimum extent necessary to
bring such provision into compliance with the Law. All the other terms and
provisions of this Agreement shall continue in full force and effect without
impairment or limitation. Subject to the mandatory arbitration provided in
Section 9 above, jurisdiction and venue in any action to enforce any arbitration
award or to enjoin any action that violates the terms of this Agreement shall be
in the state and federal courts serving the locality of Salt Lake City, Utah.

 

12



--------------------------------------------------------------------------------

15. Miscellaneous.

(a) This Agreement constitutes the complete, final and exclusive embodiment of
the entire agreement between the Executive and the Company with regard to the
terms and conditions of the Executive’s employment with the Company and the
Executive’s anticipated termination of employment and supersedes all prior
agreements with respect thereto; provided, however, that the Change in Control
Agreement shall remain in effect and shall not be superseded by this Agreement
except as expressly provided herein. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or representations
and any other written or oral statements concerning the Executive’s rights to
any compensation, equity, or benefits from the Company, its predecessors or
successors in interest.

(b) This Agreement may not be modified or amended except in a writing signed by
both the Executive and an authorized member of the Board (other than the
Executive). This Agreement shall bind the heirs, personal representatives,
successors and assigns of both the Executive and the Company, and inure to the
benefit of both the Executive and the Company, their heirs, successors and
assigns. No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time. Headings and subheadings in this Agreement are solely
for convenience and do not constitute terms of this Agreement.

(c) This Agreement may be signed in counterparts and the counterparts taken
together shall constitute one agreement. Facsimile or photocopied signatures
shall be deemed as effective as original signatures.

(d) Notices and all other communications contemplated by this Agreement shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid. In the case of the Executive, mailed notices shall be
addressed to him at the home address that he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary with a copy to Chairman of the Compensation
Committee.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of this 8th day of December
2010.

 

EXECUTIVE

/s/ Donald P. Newman

Donald P. Newman HEADWATERS INCORPORATED By:  

/s/ Kirk A. Benson

Title:       Chief Executive Officer

 

14



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE LANGUAGE

Executive agrees, for himself, his spouse, heirs, executor or administrator,
assigns, insurers, attorneys and other persons or entities acting or purporting
to act on his behalf (the “Executive’s Parties”), to irrevocably and
unconditionally release, acquit and forever discharge the Company, its parent,
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company and said plans’ fiduciaries,
agents and trustees (the “Company’s Parties”), from any and all actions, cause
of action, suits, claims, obligations, liabilities, debts, demands, contentions,
damages, judgments, levies and executions of any kind, whether in law or in
equity, known or unknown, which the Executive’s Parties have, have had, or may
in the future claim to have against the Company’s Parties by reason of, arising
out of, related to, or resulting from Executive’s employment with the Company or
the termination thereof. This release specifically includes without limitation
any claims arising in tort or contract, any claim based on wrongful discharge,
any claim based on breach of contract, any claim arising under federal, state or
local law prohibiting race, sex, age, religion, national origin, handicap,
disability or other forms of discrimination, any claim arising under federal,
state or local law concerning employment practices, and any claim relating to
compensation or benefits. This specifically includes, without limitation, any
claim which the Executive has or has had under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act, as amended, the
Americans with Disabilities Act, as amended, and the Employee Retirement Income
Security Act of 1974, as amended. It is understood and agreed that the waiver of
benefits and claims contained in this section does not include a waiver of
(i) any indemnification rights the Executive has pursuant to the Company bylaws,
agreements, or Board of Director resolutions in effect on the date of this
Release and any fiduciary insurance plans in effect on the date of this release
or thereafter, (ii) any payments in connection with this Agreement or the Change
in Control Agreement, or (iii) the right to payment of any vested,
nonforfeitable benefits to which the Executive or a beneficiary of the Executive
may be entitled under the terms and provisions of any employee benefit plan of
the company which have accrued as of the separation date and does not include a
waiver of the right to benefits and payment of consideration to which Executive
may be entitled under this Agreement or any of the agreements contemplated
hereby (including the indemnification agreement and the stock option
agreements). Executive acknowledges that he is only entitled to the severance
benefits and compensation set forth in this Agreement, and that all other claims
for any other benefits or compensation are hereby waived, except those expressly
stated in the preceding sentence.

The Company agrees to irrevocably and unconditionally release, acquit and
forever discharge Executive from any and all actions, cause of action, suits,
claims, obligations, liabilities, debts, demands, contentions, damages,
judgments, levies and executions of any kind, whether in law or in equity, known
or unknown, which the Company has, has had, or may in the future claim to have
against the Executive, liability for which the Company would otherwise be
obligated to indemnify the Executive under Delaware law, the Certificate of
Incorporation of the Company, the bylaws of the Company, or the Executive’s
indemnification agreement with the Company by reason of, arising out of, related
to, or resulting from Executive’s employment with the Company or the termination
thereof (the “Company’s Release”), provided that (i) Executive shall have acted
in good faith and in a manner that Executive reasonably believed to be in or not
opposed to the best interest of the Company, and shall not have engaged in
willful misconduct or breach of an agreement with the Company; and (ii) the
Company’s Release shall not extend to any acts or omissions of the Executive for
which the Company would be prohibited from indemnifying the Executive under
Delaware Law, the provisions of the Certificate of Incorporation, or the Bylaws
of the Company then in effect or which would excuse, negate, or invalidate the
obligations of the insurer under any director and officer liability policy
procured by the Company and covering the Executive.

 

15